MINISTÈRE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO

ET DE L'ENVIRONNEMENT UnitéTravail‘Progrès
CABINET
DIRECTION GENERALE DE L'ÉCONOMIE... D
FORESTIERE Se

SERVICE DE LA GESTION FORESTIERE

N°_14 ______/MEFPRH/CAB/DGEF/DF-SGF

Convention d'Aménagement et de Transformation des Bois , pour la mise en
Valeur des Unités Forestière d'Aménagement Loundoungou et Toukoulaka

Entre les soussignés : à < . x
# “ 7 Or ee

!
Le Gouvernement de la République du Congo, représenté par son Excellence
Monsieur le Ministre de l'Economie Forestière et de l'Environnement, ci dessous
désigné « le Gouvernement », d'une part,
Et

La Congolaise Industrielle des Bois (CIB) représentée par son Directeur Général, ci-
dessous désignée « la Société », d'autre part,

Ia été convenu de conclure la présente convention, conformément à la politique de
gestion durable des forêts et aux stratégies de développement du secteur forestier
national, définies par le Gouvernement.

TITRE PREMIER : Dispositions Générales
Chapitre | : Objet et durée de la convention

Article 1: La présente conventiôn a:pour bbje# l'aménagement‘ dub etla mise... -…
en valeur des Unités Forestières d'Aménagement (UFA) Loundoungou et
Toukoulaka situées dans la région de la Likouala.

Article 2: La durée de la présente convention est fixée à. Quinze (15) ans, à
compter de la date de signature de l'arrêté d'approbation de ladite convention.

——
A la suite de l'adoption du plan d'aménagement durable prévue à l'article 12 ci-
dessous, la durée de la convention pourrait être modifiée, en fonction des directives
dudit plan, pour tenir compte des dispositions de l'article 67 de la loi 16/2000 dy 20
novembre 2000 portant code forestier susvisée.

Cette convention est renouvelable, après une évaluation, par l'Administration des
Eaux et Forêts, tel que prévu à l'article 34 ci-dessous.

Chapitre Il : Dénomination-Siège Social-Objet et Capital Social de la Société

Article 3: La Société est constituée en Société Anonyme de droit congolais,
dénommée Congolaise Industriel des Bois (CIB)

#7 S «+
Son siège social est fixé à Ouésso, Boîte Postale 41, République du Congo. Te
Il pourra être transféré en tout autre endroit de la République du Congo par décision
de la majorité des actionnaires, réunie en Assemblée Générale Extraordinaire.

Article 4: La société a pour objet l'exploitation, la transformation, le transport et la
commercialisation des bois et des produits dérivés des bois.

Afin de réaliser ses objectifs, elle peut établir des accords, rechercher des
actionnaires et entreprendre des actions pouvant développer ses activités, ainsi que
toute opération commerciale, mobilière se rattachant directement ou indirectement à
l'objet de la société.

Article 5: Le capital social de la société est fixé à 2.070.000.000 de francs CFA.
Toutefois, il pourra être augmenté en une où plusieurs fois, par voie d'apport en
numéraire, par incorporation des réserves ou des provisions ayant vocation à être
incorporées au capital social et par apport en nature

Article 6: Le montant actuel du capital social, divisé en 14 090 | agigrs de 5.000

FCFA chacune, est-reparti comme suit : ee

ACTIONNAIRES NOMBRE VALEUR D'UNE VALEUR TOTALE |
D'ACTIONS _|_ACTION(F CFA) (FCFA)

Société Hinrich 293.991 5.000 1.199.955.000

Feldmeyer F

TT. 174.000 5.000 870.000.000

Docteur HL STOLL 5 5.000 _- 25.000

M.SCHNYDER | 2 5000 10.000 |

WILHELM

M.SOLLER HERBERT 1 | 5.000 5.000 J

EXOTIAK S.A 1 5.000 5.000

TOTAL 414.000 5:000 2.070.000.000 |

PE
= «7 D
Article 7 : Toute modification dans la répartition des actions devra être au préalable
approuvée par le Ministre chargé des Eaux et Forêts, conformément aux textes

législatifs et réglementaires en la matière

S

se  & - $
Titre deuxième : Définition des Unités Forestières d'Aménagement (UFA)

Article 8 : Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, la société est autorisée à exploiter les Unités Forestières,
d'Aménagement (UFA) Loundoungou et Toukoulaka, couvrant,
390.096 ha et de 162.580 ha, situées dans la zone Il (Motaba-Ibenga), dans la

Loundoungou et Toukoulaka.

région de la Likouala

Ces UFA sont délimitées ainsi qu'il suit :

4

UFA Loundoungou

Elle couvre une superficie de 390.096. hectares.

2.-

Elle couvre une superficie totale d'environ 162.580 hectares.

....

respectivement,

Au nord : Par la rivière Motaba jusqu'à sa confluence avec la Nouabalé ;

A l'Ouest : Par la Nouabalé en amont jusqu'à sa confluence avec une rivière non
dénommée située à (02°41'3412"N-46°4733"12"") ;
dénommée en amont jusqu'à sa source 2°30'55"12""N-16°48'33'12") ; ensuite
une droite d'environ 6 km, orienté géographiquement suivant un angle de 196°
jusqu’à la source d'une rivière non dénommée (02°27'49"33""N-16°49'12""E),
puis on suit en aval cette rivière, jusqu'à son intersection avec le parallèle 2°N

(Point A).

Au Sud : Par le parallèle 02° N du point A, vers l'Est sur une distance d'environ

25 Km (Point B).

A l'Est: Par une droite orientée géographiquement suivant un angle de 326° du
point B, jusqu'à la rivière Motaba (02°22'43"19"" N- 17°33°30 ‘E).

UFA TOUKOULAKA

Au nord : Par le parallèle 02°12'00"N

Au sud-ouest : par la limite régionale Likouala-Sangha
A L'Est : par la limite des marécages

A l'Ouest : Par la limite régionale (Likouala- Saghay”

puis ncetegrivière non
Titre troisième : Engagements des parties
Chapitre | : Engagements de la société

Article 9: La société s'engage à respecter la législation et la réglementation

forestières en vigueur, notamment :
Elle ne doit ni céder, ni sous-traiter l'exploitation des UFA Loundoungou et

Toukoulaka

- Elle s'engage à transmettre les états de production à l'Administration des eaux et
Forêts, dans les délais prévus par les textes réglementaires en vigueur.

- Elle doit effectuer des comptages systématiques pour l'obtention des coupes
annuelles, dont les résultats devront parvenir à la Direction Régionale de
l'Economie Forestière de la Likouala dans les délais prescrits par la
réglementation en vigueur.

Article 10: En attendant l'élaboration du pla &'aménagement, l'&Moitation des...

UFA attribuées se fera sur la base des conditions prévues par arrêté
2634/MEFPRH/DGEF/DF-SIAF du 06 juin 2002, définissant les Unités Forestières
d'Aménagement (UFA) dans le domaine forestier de la zone 11 (Ibenga-Motaba)) du
secteur forestier Nord et précisant les modalités de leur gestion et de leur

exploitation

En attendant l'élaboration du plan d'aménagement durable l'UFA Toukoulaka sera
exploitée en tenant compte des VMA définis par les UFA de Kabo et Fokola pour les
zones considérées

La Société s'engage notamment à atteindre le volume maximum annuel des UFA
concédées, conformément au planning présenté au cahier de charges particulier,
sauf crise du marché ou cas de force majeure.

Article 11: La société s'engage à mettre en valeur les UFA concédées
conformément aux normes techniques établies par l'Administration des Eaux et
Forêts et aux dispositions du cahier de charges particulier de la convention

Article 12 : La société s'engage à-poufuivæ”, sous le contrôlæ-#es services,
compétents du Ministère chargé des Eaux et Forêts," l'élaboration d'un plan 7
d'aménagement durable des UFA concédées

L'élaboration des plans d'aménagement durable, se fera”avec l'appui du bureau
d'études TWE re

L'élaboration du plan d'aménagement durable se fera suivant les normes édictées
par la Direction Générale de l'Economie Forestière b

Article 13 : L'élaboration du plan d'aménagement durablé est à la charge de la
société

——,
# nn PO mé D ;
1

Les conditions d'élaboration du plan d'aménagement durable sont définies dans le
protocole d'accord signé entre la Direction Générale de l'Economie Forestière et la
société en date du 13 octobre 2000.

Article 14: La société s'engage à mettre en œuvre les plans d'aménagement
durable à élaborer

A cet effet, elle devra créer en son sein une cellule chargée de coordonner
l'élaboration et la mise en œuvre des dits plans d'aménagement.

Les dépenses relatives à la mise en œuvre du plan d'aménagement sont à la charge
de la société. Toutefois, celle-ci peut, avec l'appui du département des Eaux et
Forêts, rechercher des financements extérieurs, pour réaliser certaines actions,
notamment celles liées à la gestion et à la conservation de la diversité biologique.

Article 15 : Un avenant à la présente convention sera signé entre les deux parties
après l'adoption du plan d'aménagement durable, pour prendre en compte les

prescriptions dudit plan et préciser les miodalfés @ Sa mise gn œuvre. *

Article 16 : La société s'engage à développer les unités industrielles et à diversifier
la production transformée de bois, selon le programme d'investissement et le
planning de production, présentés au cahier de charges particulier

Article 17: La société s'engage à assurer la bonne exécution du programme
d'investissement tel qu'il est prévu au cahier de charges particulier, sauf cas de force
majeure, prévu à l'article 30 ci-dessous.

Article 18 : Pour couvrir les investissements, la société aura recours à tout où partie
de son cash flow, aux capitaux de ses actionnaires et aux financements extérieurs à

moyen et long termes.

Article 19 : Lorsque la société aura atteint sa pleine capacité de production, celle-ci
s'engage à avoir des effectifs du personnel conformes aux détails précisés au cahier

de charges particulier.

Article 20 : La société s'engage à recruter des cadres nationaux, à assurér ou à
financer leur formation, selon le$ dispositéns sprécisées au cahieræ charges

particulier

Article 21: La société s'engage à collaborer avec l'Administration des Eaux et
Forêts, pour une gestion rationnelle de la faune dans les UFA .concédées. Elle
s'engage notamment à assurer le financement de la mise en place et du
fonctionnement des «Unités de Surveillance et de Lutte Anti-B'aconnage »
(USLAB), suivant un protocole d'accord à établir avec la Direction Générale de
l'Economie Forestière.

Article 22: La société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales
ou locales de la région de la Likouala, tels que prévus au cahier de gharges
particulier de la convention

s

e

ce

CT

Chapitre Il : Engagements du Gouvernement

Article 23 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents
du Ministère chargé des Eaux et Forêts, l'exécution des clauses contractuelles.

Il garantit la libre circulation des produits foféstiers, sous réserve de lsécontrôle par,

les agents des Eaux et Forêts.

Article 24: Le Gouvernement s'engage à maintenir les VMA des UFA concédées
jusqu'à l'adoption d'un plan d'aménagement durable ; sauf cas de crise sur le
marché du bois. :

Article 25: Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement
les dispositions de la présente convention à l'occasion des accords ce toute nature
qu'il pourrait contracter avec d'autres Etats ou des tiers.

Titre quatrième : Modification - Résiliation de la Convention et cas de force
majeure

Chapitre | : Modification et Révision

Article 26 : Certaines dispositions de la présente convention peuvent être révisées à
tout moment lorsque les circonstances l'imposent, selon que l'intérêt des deux
parties l'exige, ou encore lorsque: son, .exécutionçdevient impossible my une raison
de force majeure

Article 27: Toute demande de modification de la présente convention devra être
formulée par écrit, par l'une des parties. Cette modification n'entrera en vigueur que
si elle est signée par les représentants des deux parties. .

Chapitre Il : Résiliation de la convention

Article 28: En cas de non observation des engagements pris par la Société, la
convention est résiliée de plein droit, sans préjudice dés poursuites judiciaires,
après une mise en demeure restée sans effet , dans: les délais indiqués, qui, dans
tous les cas, ne doivent pas dépasser trois mois. L

Cette résiliation intervient également en cas de manquements graves. à la législation
et à la réglementation forestières, dûment constatés et notifiés à la société par
l'Administration des Eaux et Forêts. à

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et

Forêts

S «+
Article 29: Les dispositions de l'article 28 ci-dessus.s'applfquent également dans | le
cas où la mise en œuvre de la présente convention ne commence pas dans un

délai d'un an à compter de la date de signature de son arrêté d'approbation ou
Ze —
on € 4 .

w ee

encore lorsque les activités du chantier sont arrêtées pendant un an, sauf cas de
force majeure défini à l'article 30 ci-dessous.

Chapitre II! : Cas de force majeure

Article 30: Sont qualifiés de «cas de force majeure » tous les événements
indépendants de la volonté de la société, extérieurs à l'entreprise et susceptibles de
nuire aux conditions dans lesquelles elle doit réaliser normalement son programme
de production et d'investissements.

Toutefois, la grève issue d'un litige entre la Société et son personnel, pour la non
observation de la législation du travail ne peut être considérée comme cas de force

majeure

Article 31: Au cas où l'effet de force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure

Si l'effet de force majeure dure plus de sixmois, fune des | parties paigsoumettre- a,
situation à l'autre, en vue de sa résolution

Les parties s'engagent à se soumettre à toute décision résultant d'un tel règlement,
même si cette décision doit aboutir à la résiliation de la présente convention.

Titre cinquième : Règlement des différends et attributions de juridiction

Article 32 : Les parties conviennent de régler à l'amiable tout différena qui résulterait
de l'exécution de cette convention

Au cas ou le règlement à l'amiable n'aboutit pas, le litige sera porté devant le
Tribunal de Commerce du siège social de la Société

Titre sixième : Dispositions finales

Article 33: En cas de liquidation ou de résiliation de la convention, la Société devra
solliciter l'approbation du Ministre chargé des Eaux et Forêts pour vendre ses actifs
et transférer leur montant pour liquider son matériel et ses installations.

# < me ha 6 P
En outre, les dispositions de l'article 71 de la IOn°16-2009 du 50 nEmbre 2000, >
portant Code Forestier sont applicables de plein droit.

Article 34: La présente convention fera l'objet d'une évaluation annuelle par les
services compétents de l'Administration des Eaux et Forêts. -

De même, au terme de la validité de ladite convention, une évaluation finale sera
effectuée par les services précités qui étudieront la possibilité où non de sa
reconduction.

Article 35: Le taux retenu pour le calcul de la taxe fprestière est fixé par un texte
réglementaire

Se
Article 36: La présente convention, qui abroge le contrat de transformation
industrielle n° 6/MEFPRH du 9 février 1998 entre la société et le Gouvernement de la
République, sera approuvée par arrêté du Ministre chargé des Eaux et Forêts et
entrera en vigueur à compter de la date de signature dudit arrêté./-

CPE D
.

Fait à Brazzaville, le 13 Novembre 2002

Pour la Société, Pour le Gouvernement,
6 Le Directeur Général, Le Ministre de l'Economie Forestière
et de l'Environnement,

Ta TT

EE —————
( ï
5 Jean Marie MEVELEC LT" DJOMBO
> SERA
. 7 N 6
É ge EE S sg:

CL

de
